DETAILED ACTION
	This is a non-final Office action in response to a request for continuation (RCE) received on 8/18/2022 and an Examiner’s Interview conducted 8/30/2022.  Claims 1, 18, 20 and 22 were amended via the RCE.  Claims 3-4 and 8 were previously cancelled.  No new claims were added or cancelled.  Claims 1-2, 5-7 and 9-22 are pending and are examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Response to Arguments
Applicant’s amendments, filed 8/18/2022, to claims 1, 18 and 20 amending the claims to disclose how the relationship between electronically specify the behavior leads to updating the target file are sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claims 1, 18 and 20, as filed in (8) of the Final Rejection on 5/18/2022.  
Applicant’s arguments regarding the rejection of the claims under 103 have been considered but are found unpersuasive.
Applicant argues on pages 10-12 of the Remarks, filed 8/18/2022, that the Examiner indicated that Moran does not teach the claim limitation “said behavior being specified in said manifest in a linearized form and without reverse branches via a language comprising a highly regular pattern, the highly regular pattern specifying at least one command sequence of a dependent operation governed by a preconditioned sequence defining a result of a previous command sequence” and that Olderdissen does teach the claim limitation because the manifest in Olderdissen is not specified as being in a linearized form and without reverse branches as indicated in the claim, however the Examiner respectfully disagrees.  Moran was indicated by the Examiner as teaching part of the claim limitation – that the behavior of the firmware update is described/specified by said manifest in a format that can be acted upon by the device to handle the firmware update (Moran, paras. [0005], [0018]-[0019], [0028]), while Olderdissen was disclosed as teaching behavior being specified in a linearized form without reverse branches via a language comprising a highly regular pattern by teaching that a schedule generator generates firmware operation schedules that can execute the firmware operations (i.e. specify behavior) sequentially (i.e. in a linearized form) and that firmware update (i.e. the behavior) specified by the firmware update schedules as operating sequentially (i.e. in linearized form without reverse branches) comprise firmware updates performed by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern) (paras. [0043]-[0044]) and that firmware operation schedules may be generated with the help of a rulebase (i.e. via a language), and further disclosing a rulebase comprising attributes and time periods (i.e. comprising a highly regular pattern)) (paras. [0043]-[0044], [0052]).  Accordingly, the combination of Olderdissen and Moran teach the limitations for which they are cited.
Applicant further argues that neither Moran or Olderdissen teaches the limitations “wherein the document-global content section specifies a list of dependencies” and “executing the at least one command sequence, to at least in part update the target file”.  Moran discloses part of the manifest comprises a list of dependent entities (para. [0028]) and executing the firmware update to update the metadata file (paras. [0005], [0026], [0028]), while Olderdissen teaches executing the firmware instructions describing commands for firmware updates to update firmware comprising manifest files (paras. [0051], [0064], [0071]-[0072], [0096]-[0098]).
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In addition, Applicant’s remaining arguments filed 8/18/2022, with respect to the rejection of claims 1-2, 5-7 and 9-22 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “wherein the section specifies a list of software component dependencies identifying software components affected by each dependency" require new grounds of rejection necessitated by amendments.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Objections
Claims 18-21 are objected to for the following informalities: the claims are written in a tense that is different from claims 1-17 and 22.  For claim consistency and conciseness, the Examiner recommends keeping all claims written in one tense and removing all claim phrases “to be”.  For example, amending claim 18 to disclose “a communication interface [[to communicate]] communicating with a network . . . to: implement an update of a target file [[to be]] stored on said electronic device, said behavior [[to be]] specified in a manifest . . . said behavior [[to be]] specified in said manifest . . . the highly regular pattern [[to specify]] specifying at least one command sequence . . . [[to be]] governed by a precondition sequence”.  
Claims 18 and 20 are objected to for the following informalities: the claim phrase “wherein the document-global content section to specify a list” is grammatically incorrect.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2018/0246714 A1 (hereinafter, "Moran") in view of Pub. No. US 2020/0026505 A1 (hereinafter, "Olderdissen") and Pub. No. US 2020/0065082 (hereinafter, “Nightingale”).
Regarding claim 1: 
Moran teaches following limitations of claim 1 substantially as follows:
A method comprising: 
electronically specifying a behavior of an electronic device on a network (Moran, paras. [0005], [0028]: disclosing that an IoT device (i.e., electronic device on a network) receives firmware along with a manifest to control the operation of the device, the manifest being a metadata file that controls and describes the firmware update (i.e., electronically specifying a behavior of an electronic device))
for updating a target file stored on said electronic device (Moran, paras. [0005], [0026], [0028]: disclosing that an IoT device receives and stores in storage data content/payloads comprising firmware and a firmware update manifest comprising a metadata file (i.e. target file) for updating), said behavior being specified in a manifest, at least in part by a document-global content section of said manifest, said behavior being specified in said manifest (Moran, paras. [0005], [0018]-[0019], [0028]: the firmware update (i.e. behavior) is described in the manifest in a format that can be acted upon by the device to handle the firmware update (i.e. specified by the manifest) at least in part through a list of other manifests upon which it depends (i.e. by a document-global content section of said manifest), wherein the manifest being a metadata file (i.e. behavioral electronic document comprising a behavioral manifest) describes firmware update (i.e. behavior)), wherein the document-global content section specifies a list of dependencies (paras. [0028]: manifest comprises a list of dependent entities); and 
executing to, at least in part, update the target file (paras. [0005], [0026], [0028]: executing the firmware update to update the metadata file).
Yet, Moran does not disclose the remaining limitations of claim 1 as follows:
said behavior being specified in a linearized form and without reverse branches via a language comprising a highly regular pattern, the highly regular pattern specifying at least one command sequence of a dependent operation governed by a precondition 10sequence defining a result of a previous command sequence;
wherein the section specifies a list of software component dependencies identifying software components affected by each dependency; and 
executing the at least one command sequence, to at least in part update.
However, in the same field of endeavor, Olderdissen discloses the remaining limitations of claim 1 as follows:
said behavior being specified in a linearized form (Olderdissen, paras. [0043], [0052-0053] discloses that a schedule generator generates firmware operation schedules that can execute the firmware operations (i.e. specify behavior) sequentially (i.e. in a linearized form) and without reverse branches (paragraph [0043]-[0044]: firmware update (i.e. the behavior) specified by the firmware update schedules as operating sequentially (i.e. in linearized form without reverse branches) comprise firmware updates performed by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern);
via a language comprising a highly regular pattern, the highly regular pattern (Olderdissen, paras. [0043]-[0044], [0052]: disclosing that firmware operation schedules may be generated with the help of a rulebase (i.e. via a language), and further disclosing a rulebase comprising attributes and time periods (i.e. comprising a highly regular pattern));
specifying at least one command sequence of a dependent operation governed by a precondition sequence defining a result of a previous command sequence (Olderdissen, paragraphs [0044]-[0045], [0065], [0071]-[0072] discloses that the rulebase further specifies that certain firmware upgrades having to wait until a specific firmware upgrade has been completed, and also that firmware operation schedules create various firmware instructions in a structured form describing commands (e.g., a firmware "command" sequence) for a firmware update (i.e. dependent operation) dependent upon attribute rules (i.e. precondition sequences) requiring  a particular component to have already been raised to a particular version level or for another upgrade to have already been completed (i.e. result of a previous command sequence);
executing the at least one command sequence, to at least in part update (paras. [0051], [0064], [0071]-[0072], [0096]-[0098]: executing the firmware instructions describing commands for firmware updates to update firmware comprising manifest files).
Moran is combinable with Olderdissen because both belong to the same field of endeavor of improving the security of and reducing inefficiencies during firmware update for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to specify commands for dependencies of firmware updates as disclosed by Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: paragraph [0040). 
	Neither Moran or Olderdissen disclose the remaining limitations of claim 1 as follows:
wherein the section specifies a list of software component dependencies identifying software components affected by each dependency
However, in the same field of endeavor Nightingale discloses the remaining limitations of claim 1 as follows:
wherein the section specifies a list of software component dependencies identifying software components affected by each dependency (paras. [0092], [0104]: device SKU unit/section specifies a set of attributes/list comprising software dependencies, where the attributes identify features/software components that are software dependent (i.e. affected by each dependency));
Nightingale is combinable with Moran and Olderdissen because all three belong to the same field of endeavor of improving the security of and reducing inefficiencies during software updates for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to integrate Nightingale’s method of specifying a list of software dependencies with the system of Moran and Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: para. [0040). 

Regarding claim 2, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Olderdissen discloses the limitations of claim 2 as follows: 
The method of claim 1, wherein said updating said target file is implemented via: 
a strict order processing defined via said highly regular pattern; an out-of-order processing defined via said highly regular pattern or a 15parallel processing defined via said highly regular pattern (Olderdissen, paras. [0043]-[0044], [0052]: performing firmware update, including update of files, by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern), further disclosing that the resulting schedule can parallelize the execution of the operations, i.e., parallel processing order); or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include updating firmware by paralleling the execution of operations as disclosed by Olderdissen to achieve faster firmware download times.  

Regarding claim 5, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Olderdissen discloses the limitations of claim 5 as follows: 
The method of claim 1, wherein said highly regular pattern defines a plurality 25of behaviors to be supported by said electronic device (Olderdissen, paragraph [0044]-[0045], [0065]: discloses that certain attributes in rulebase comprise attributes and time periods (i.e. comprising a highly regular pattern) constraining/defining when firmware updates can occur and what types or levels of firmware updates may occur on a device (i.e. defining different types of firmware updates/behaviors that a device can perform). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include techniques to define when firmware updates can occur and what types of firmware updates may occur on a device as disclosed by Olderdissen in order to obtain the predictable result of being able to upgrade firmware from multiple heterogenous vendors that exploit different capabilities of the device for such upgrades.

Regarding claim 6, Moran, Olderdissen and Nightingale disclose the limitations of claim 5.
Olderdissen discloses the limitations of claim 6 as follows: 
The method of claim 5, wherein said plurality of behaviors are defined to enable said electronic device to implement said updating said target file according to an update capability of said electronic device (Olderdissen, paragraph [0044]-[0045], [0051], [0065], [0096]-[0097], [0108] the different types or levels of firmware updates that may occur (i.e. defining plurality of behaviors) to cause the manifest file to be updated (i.e. updating target file) according to the type, class and version and operating system permitted by the rulebase for the device (i.e. update capability of the device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include techniques to schedule firmware update operations according to update capabilities of devices as disclosed by Olderdissen in order to tailor firmware updates based on individual device capabilities to ensure that firmware updates are compatible with the devices for which they are scheduled.
	
Regarding claim 9, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Olderdissen discloses the limitations of claim 9 as follows: 
The method of claim 1, wherein said behavior comprises: a common behavior; a dependency resolution behavior; an image acquisition behavior; an image application behavior; a system validation behavior; an image loading behavior (Olderdissen, paragraphs [0025], [0044]-[0045], [0065], [0071] disclose operations such as transferring firmware images (i.e., image loading), manage dependencies, and sending firmware commands to instruct a target about firmware operations to perform (e.g., specify behavior of a target)) or an image invocation behavior; or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include techniques to include firmware operations to facilitate image loading behavior as disclosed by Olderdissen in order to update firmware images and avoid conflicts between dependencies of a target environment. (see, Olderdissen: para. [0045]).

Regarding claim 10, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Olderdissen discloses the limitations of claim 10 as follows: 
The method of claim 1, wherein said highly regular pattern further comprises one or more directives and one or more conditions for implementing said updating said target file (Olderdissen, paragraph [0044]-[0045], [0071], [0096]-[0097] discloses that certain attributes in rulebase comprise attributes and time periods (i.e. comprising a highly regular pattern) comprise dependencies/conditions and constraints in a command form (i.e. directives) for limiting type and version for implementing firmware updates causing update of manifest files).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include techniques to include certain attributes in rulebase that comprise conditions and directives as disclosed by Olderdissen in order to conditionally tailor firmware updates based on the rules in the rulebase, e.g., whether to employ parallel firmware updates or not for particular devices (see, Olderdissen: para. [0043]).

Regarding claim 11, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Moran and Olderdissen disclose the limitations of claim 11 as follows: 
The method of claim 1, wherein said updating said target file (Moran, paras. [0026], [0028]: disclosing that an IoT device receives and stores in manifest storage a firmware update manifest comprising a metadata file (i.e. target file)) further comprises: 
executing a common sequence in a dependency identified while said at least one command sequence is being invoked (Olderdissen, paras. [0043], [0045], [0065], [0071], [0073]: executing operations for identified dependencies (i.e. common sequences in identified dependencies) while commands for firmware updates are executed/invoked); and
executing said at least one command sequence in a duplicate copy of said dependency (Olderdissen, paras. [0043], [0045], [0065], [0071], [0073]: executing commands to perform firmware updates (i.e. command sequences) in a parallel operation or for another firmware update with identified dependencies (i.e. another update with the same identified dependency). 
The same motivation to combine utilized in claim 1 is equally applicable in the instant claim.

Regarding claim 13, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Olderdissen discloses the remaining limitations of claim 13 as follows: 
The method of claim 1, wherein said updating said target file includes electronically forwarding execution of said at least one command sequence to a designated component of said electronic device (Olderdissen, paragraphs [0031-0032], [0071], [0096]-[0097]: as part of updating a manifest file, firmware update comprises instructions for firmware updates, which may be the in the format of a command, are dispatched to the firmware managers at a target, and firmware instructions are then performed on cluster components (i.e., executed on designated components)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include techniques to perform instructions for firmware updates on cluster components of a device as disclosed by Olderdissen in order to match the execution of commands to the appropriate component on the device since heterogenous devices may have different components not all of which may be capable of executing the commands.  

Regarding claim 14, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Moran discloses the limitations of claim 14 as follows: 
5		The method of claim 1, wherein said target file comprises: 
a firmware image; a component; a document storage or a computer file (Moran, paras. [0005]: manifest file is a metadata file (i.e, a computer file)); or any combination thereof.

Regarding claim 15, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Moran discloses the limitations of claim 15 as follows: 
The method of claim 1, wherein said electronic device comprises an Internet-10of-Things (IoT)-type device (Moran, paragraphs [0005], [0028]: disclose that an IoT device (i.e., electronic device comprising IoT-type device) receives firmware updates to control the operation of the device).

Regarding claim 16, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Moran discloses the limitations of claim 16 as follows: 
The method of claim 1, wherein said network comprises: a wireless communications network (Moran, para [0016] discloses that a device may receive firmware and manifest updates through a wireless communication network); a wired communications network or an optical communications network; or any combination thereof.

Regarding claim 17, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Moran and Olderdissen further disclose the following limitations of claim 17 as follows: 
The method of claim 1, wherein said behavior (Moran, paragraphs [0005], [0028]: firmware updates (behavior of the device)) 
comprises a conditional behavior (Olderdissen, paragraphs [0044]-[0045], [0065], [0071] discloses that certain firmware upgrades having to wait until a specific firmware upgrade has been completed, i.e., conditional behavior) 
specified via one or more subsequences (Olderdissen, paragraphs [0044]-[0045], [0065], [0071] discloses that firmware operation schedules create various firmware instructions in a structured form describing commands (i.e., one or more command subsequences to be executed at a target)
to enable said at least one command to be flagged as optional (Moran, paragraphs [0021],[0033]: disclose designating/flagging a command as an optionally executed APPLY MAYBE command for firmware updates. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include techniques to support conditional behavior as disclosed by Olderdissen in order to support flexibility in firmware updates such as to specify whether a particular upgrade needs to be atomic such that other upgrades need to wait till the previous upgrade has been completed (see, Olderdissen: para. [0044]).

Regarding claim 18: 
Moran teaches following limitations of claim 18 substantially as follows:
An apparatus comprising: a communication interface to communicate with a network and one or more processors coupled to a memory and to the communication interface, the communication interface and the one or more processors to: 
electronically specify a behavior of an electronic device on said network (Moran, paragraphs [0005], [0028]: disclosing that an IoT device (i.e., electronic device on a network) receives firmware along with a manifest to control the operation of the device, the manifest being a metadata file that controls and describes the firmware update (i.e., electronically specify a behavior of an electronic device))
to implement an update of a target file to be stored on said electronic device (Moran, paragraph [0005], [0026], [0028]: disclosing that an IoT device receives and stores in storage data content/payloads comprising firmware and a firmware update manifest comprising a metadata file (i.e. target file) for updating) said behavior being specified in a manifest, at least in part by a document-global content section of said manifest, said behavior being specified in said manifest (Moran, paras. [0005], [0018]-[0019], [0028]: the firmware update (i.e. behavior) is described in the manifest in a format that can be acted upon by the device to handle the firmware update (i.e. specified by the manifest) at least in part through a list of other manifests upon which it depends (i.e. by a document-global content section of said manifest), wherein the manifest being a metadata file (i.e. behavioral electronic document comprising a behavioral manifest) describes firmware update (i.e. behavior)) wherein the document-global content section to specify a list of dependencies (paras. [0028]: manifest comprises a list of dependent entities); and 
executing to, at least in part, update the target file (paras. [0005], [0026], [0028]: executing the firmware update to update the metadata file).
Yet, Moran does not disclose the remaining limitations of claim 18 as follows:
said behavior being specified in a linearized form and without reverse branches via a language comprising a highly regular pattern, the highly regular pattern specifying at least one command sequence of a dependent operation governed by a precondition 10sequence defining a result of a previous command sequence;
wherein the section specifies a list of software component dependencies identifying software components affected by each dependency; and 
executing the at least one command sequence, to at least in part update.
However, in the same field of endeavor, Olderdissen discloses the remaining limitations of claim 18, as follows:
said behavior to be specified in a linearized form (Olderdissen, paragraph [0043], [0052-0053] discloses that a schedule generator generates firmware operation schedules that can execute the firmware operations (i.e. specify behavior) sequentially (i.e. in a linearized form) and without reverse branches (paragraph [0043]-[0044]: firmware update (i.e. the behavior) specified by the firmware update schedules as operating sequentially (i.e. in linearized form without reverse branches) comprise firmware updates performed by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern),
via a language to comprise a highly regular pattern, the highly regular pattern (Olderdissen, paragraph [0043]-[0044], [0052]: disclosing that firmware operation schedules may be generated with the help of a rulebase (i.e. via a language), and further disclosing a rulebase comprising attributes and time periods (i.e. comprising a highly regular pattern))
to specify at least one command sequence of a dependent operation to be governed by a precondition sequence that 30defines a result of a previous command sequence (Olderdissen, paragraphs [0044]-[0045], [0065], [0071] discloses that the rulebase further specifies that certain firmware upgrades having to wait until a specific firmware upgrade has been completed, and also that firmware operation schedules create various firmware instructions in a structured form describing commands (e.g., a firmware "command" sequence) for a firmware update (i.e. dependent operation) dependent upon attribute rules (i.e. precondition sequences) requiring  a particular component to have already been raised to a particular version level or for another upgrade to have already been completed (i.e. result of a previous command sequence);
executing the at least one command sequence, to at least in part update (paras. [0051], [0064], [0071]-[0072], [0096]-[0098]: executing the firmware instructions describing commands for firmware updates to update firmware comprising manifest files).
Moran is combinable with Olderdissen because both belong to the same field of endeavor of improving the security of and reducing inefficiencies during firmware update for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to specify commands for dependencies of firmware updates as disclosed by Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: paragraph [0040).  
Neither Moran or Olderdissen disclose the remaining limitations of claim 19 as follows:
wherein the section to specify a list of software component dependencies identifying software components affected by each dependency
However, in the same field of endeavor Nightingale discloses the remaining limitations of claim 19 as follows:
wherein the section to specify a list of software component dependencies identifying software components affected by each dependency (paras. [0092], [0104]: device SKU unit/section specifies a set of attributes/list comprising software dependencies, where the attributes identify features/software components that are software dependent (i.e. affected by each dependency));
Nightingale is combinable with Moran and Olderdissen because all three belong to the same field of endeavor of improving the security of and reducing inefficiencies during software updates for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to integrate Nightingale’s method of specifying a list of software dependencies with the system of Moran and Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: para. [0040). 

Regarding claim 19, Moran, Olderdissen and Nightingale disclose the limitations of claim 18.
Olderdissen discloses the limitations of claim 19 as follows: 
The apparatus of claim 18, wherein said update of said target file to be implemented via: a particular order process defined via said highly regular pattern; an out-of-order process defined via said highly regular pattern or a parallel process defined via said highly regular pattern (Olderdissen, paragraph [0043]-[0044], [0052]: performing firmware update, including update of files, by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern), further disclosing that the resulting schedule can parallelize the execution of the operations, i.e., parallel processing order); or any combination 5thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include updating firmware by paralleling the execution of operations as disclosed by Olderdissen to achieve faster firmware download times.

Regarding claim 20: 
Moran teaches following limitations of claim 20 substantially as follows:
A non-transitory storage medium having instructions executable by a processor to:
electronically specify a behavior of an electronic device on a network (Moran, paragraphs [0005], [0028]: disclosing that an IoT device (i.e., electronic device on a network) receives firmware along with a manifest to control the operation of the device, the manifest being a metadata file that controls and describes the firmware update (i.e., electronically specify a behavior of an electronic device))
to implement an update of a target file to be stored on said electronic device (Moran, paragraph [0005], [0026], [0028]: disclosing that an IoT device receives and stores in storage data content/payloads comprising firmware and a firmware update manifest comprising a metadata file (i.e. target file) for updating) said behavior being specified in a manifest, at least in part by a document-global content section of said manifest, said behavior being specified in said manifest (Moran, paras. [0005], [0018]-[0019], [0028]: the firmware update (i.e. behavior) is described in the manifest in a format that can be acted upon by the device to handle the firmware update (i.e. specified by the manifest) at least in part through a list of other manifests upon which it depends (i.e. by a document-global content section of said manifest), wherein the manifest being a metadata file (i.e. behavioral electronic document comprising a behavioral manifest) describes firmware update (i.e. behavior)), wherein the document-global content section is to specify a list of dependencies (paras. [0028]: manifest comprises a list of dependent entities); and 
executing to, at least in part, update the target file (paras. [0005], [0026], [0028]: executing the firmware update to update the metadata file).
Yet, Moran does not disclose the remaining limitations of claim 20 as follows:
said behavior being specified in a linearized form and without reverse branches via a language comprising a highly regular pattern, the highly regular pattern specifying at least one command sequence of a dependent operation governed by a precondition 10sequence defining a result of a previous command sequence,
wherein the section specifies a list of software component dependencies identifying software components affected by each dependency; and 
executing the at least one command sequence, to at least in part update.
However, in the same field of endeavor, Olderdissen discloses the remaining limitations of claim 20 as follows:
said behavior to be specified in a linearized form (Olderdissen, paragraph [0043], [0052-0053] discloses that a schedule generator generates firmware operation schedules that can execute the firmware operations (i.e. specify behavior) sequentially (i.e. in a linearized form) and without reverse branches (paragraph [0043]-[0044]: firmware update (i.e. the behavior) specified by the firmware update schedules as operating sequentially (i.e. in linearized form without reverse branches) comprise firmware updates performed by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern),
via a language to comprise a highly regular pattern, the highly regular pattern (Olderdissen, paragraph [0043]-[0044], [0052]: disclosing that firmware operation schedules may be generated with the help of a rulebase (i.e. via a language), and further disclosing a rulebase comprising attributes and time periods (i.e. comprising a highly regular pattern))
that has at least one command sequence of a dependent operation to be governed by a precondition sequence that 30defines a result of a previous command sequence (Olderdissen, paragraphs [0044]-[0045], [0065], [0071] discloses that the rulebase further specifies that certain firmware upgrades having to wait until a specific firmware upgrade has been completed, and also that firmware operation schedules create various firmware instructions in a structured form describing commands (e.g., a firmware "command" sequence) for a firmware update (i.e. dependent operation) dependent upon attribute rules (i.e. precondition sequences) requiring a particular component to have already been raised to a particular version level or for another upgrade to have already been completed (i.e. result of a previous command sequence),
executing the at least one command sequence, to at least in part update (paras. [0051], [0064], [0071]-[0072], [0096]-[0098]: executing the firmware instructions describing commands for firmware updates to update firmware comprising manifest files).
Moran is combinable with Olderdissen because both belong to the same field of endeavor of improving the security of and reducing inefficiencies during firmware update for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Moran to specify commands for dependencies of firmware updates as disclosed by Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: paragraph [0040).
Neither Moran or Olderdissen disclose the remaining limitations of claim 20 as follows:
wherein the section specifies a list of software component dependencies identifying software components affected by each dependency
However, in the same field of endeavor Nightingale discloses the remaining limitations of claim 20 as follows:
wherein the section specifies a list of software component dependencies identifying software components affected by each dependency (paras. [0092], [0104]: device SKU unit/section specifies a set of attributes/list comprising software dependencies, where the attributes identify features/software components that are software dependent (i.e. affected by each dependency));
Nightingale is combinable with Moran and Olderdissen because all three belong to the same field of endeavor of improving the security of and reducing inefficiencies during software updates for networked devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to integrate Nightingale’s method of specifying a list of software dependencies with the system of Moran and Olderdissen in order to provide a vendor-agnostic framework for managing dependencies in firmware updates (Olderdissen: para. [0040). 

Regarding claim 21, Moran, Olderdissen and Nightingale disclose the limitations of claim 20.
Olderdissen discloses the limitations of claim 21 as follows: 
The non-transitory storage medium of claim 20, wherein said update of said target file to be implemented via: a particular order process defined via said highly regular pattern; an out-of-order process defined via 20said highly regular pattern or a parallel process defined via said highly regular pattern (Olderdissen, paras. [0043]-[0044], [0052]: performing firmware update, including update of files, by applying attributes of the rulebase at specified time periods (i.e. via a highly regular pattern), further disclosing that the resulting schedule can parallelize the execution of the operations, i.e., parallel processing order); or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Moran and Nightingale to include updating firmware by paralleling the execution of operations as disclosed by Olderdissen to achieve faster firmware download times.

Regarding claim 22, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Olderdissen discloses the limitations of claim 22 as follows:
	The method of claim 1, wherein the document-global content section further specifies a document structure version, document sequence number,  (para. [0051]: part (i.e. document-global content section) of manifest includes a version number).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to integrate Olderdissen’s inclusion of a version number in the manifest with the system of Moran and Nightingale in order to enable checking whether an upgrade is necessary based upon comparing against the current version number and checking whether various components can be upgraded based upon whether they are compatible with the specified version number.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Olderdissen and Pub. No. US 2020/0065082 (hereinafter, “Nightingale”), as applied to claim 1, further in view of Zandberg et al. (see, 
K. Zandberg, K. Schleiser, F. Acosta, H. Tschofenig and E. Baccelli, "Secure Firmware Updates for Constrained IoT Devices Using Open Standards: A Reality Check," in IEEE Access, vol. 7, pp. 71907-71920, 2019, doi: 10.1109/ACCESS.2019.2919760. (Year: 2019)).
Regarding claim 7, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Moran discloses the limitations of claim 7 as follows: 
The method of claim 1, wherein said updating said target file (Moran, paragraph [0026], [0028]: disclosing that an IoT device receives and stores in manifest storage a firmware update manifest comprising a metadata file (i.e. target file) that describes the firmware update) 
Neither Moran, Olderdissen or Nightingale disclose the remaining limitations of claim 7 as follows: 
updating is implemented via at least one of the following: a bootloader; a simple updater; an advanced updater; or any combination thereof.  
However, in the same field of endeavor, Zandberg discloses the following limitations of claim 7 as follows:
updating is implemented via at least one of the following: a bootloader (Zandberg et al., page 71908, col. 1, lines 41-44 disclose the use of a bootloader to support a firmware update mechanism for IoT devices); a simple updater; an advanced updater; or any combination thereof.  
Olderdissen, Moran and Nightingale are combinable with Zandberg et al. because all four belong to the same field of endeavor of improving the efficiency of firmware/software updates for networked devices.  One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to combine the techniques of updating via a bootloader as disclosed by Zandberg et al. with the system of Olderdissen, Moran and Nightingale in order to reap the benefit “that the bootloader can boot the new firmware image … [and provide the advantage of being able to control] … the granularity of the software update, or the amount of data that needs to be transmitted for an update.” (see, Zandberg et al., page 71908, col. 2, lines 5-12).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Olderdissen and Pub. No. US 2020/0065082 (hereinafter, “Nightingale”), as applied to claim 1, in view of Profentzas et al. (see, C. Profentzas, M. Günes, Y. Nikolakopoulos, O. Landsiedel and M. Almgren, "Performance of Secure Boot in Embedded Systems," 2019 15th International Conference on Distributed Computing in Sensor Systems (DCOSS), 2019, pp. 198-204, doi: 10.1109/DCOSS.2019.00054. (Year: 2019)).
Regarding claim 12, Moran, Olderdissen and Nightingale disclose the limitations of claim 1.
Moran further discloses the limitations of claim 12 as follows: 
The method of claim 1, wherein said updating said target file (Moran, paragraph [0026], [0028]: disclosing that an IoT device receives and stores in manifest storage a firmware update manifest comprising a metadata file (i.e. target file) that describes the firmware update).
Yet, neither Moran or Olderdissen disclose the remaining limitations of claim 12: 
updating includes a secure boot operation.  
However, in the same field of endeavor, Profentzas discloses the following limitation of claim 12 as follows:
updating includes a secure boot operation (Profentzas et al., page 198, col. 1, lines 36-44: discloses Secure Boot as a standard technique for booting of an IoT device).  
Olderdissen, Moran and Nightingale are combinable with Profentzas et al because all four belong to the same field of endeavor of improving the security of software/firmware updates for networked devices. One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to combine the secure boot techniques disclosed by Profentzas et al with the system of Olderdissen, Moran and Nightingale in order to alleviate the problem that the “absence of secure boot opens the door to attacks on mission-critical IoT systems … that alter the firmware of [IoT devices] … [a] secure boot mechanism would have detected such modifications during the boot-up process.” (see, Profentzas et al., page 198, col. 2, lines 3-8).  

Prior Art Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Pub. No. US 2005/0132356 Al ("Cross") – discloses a system and method in which software image updates as packages, facilitating replacement of only component parts of an image. A final package includes a device manifest file that describes the package and conveys dependency information and information about the priority of operations. 
Pub. No. US 2017/0039372 Al ("Koval") - discloses a system and method systems and methods for upgrading firmware in intelligent networked electronic devices.  Further disclosed a list of dependencies for during firmware upgrade of the devices, with dependencies being other applications, which would be required to be updated along with the firmware upgrade, checking and upgrading dependent applications before the first upgrade operation.  Also discloses that dependencies may be packages of multiple updates, all of which are applied at once. (see Fig. 22 and related description).


Conclusion
Accordingly, claims 1-2, 5-7 and 9-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON S. LYNCH
Primary Examiner
Art Unit 2438



/SHARON S LYNCH/Primary Examiner, Art Unit 2438